 

ase 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.1 Page Ua

1 4

MiED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Case:2:20-cv-12786
Judge: Drain, Gershwin A.

MIL TW BAY TP, HDST 35 f, | MiiSiafors ElzabetnA

 

( ' PR BAYTOPS V. MORRISON ET AL (NA
Pp. J 4//) ty ff 4 (NA)
(Write the full name of each plaintiff who is filing this . ,
complaint. If the names of all the plaintiffs cannot fit in (10 be filled in by the Clerk's Office)

the space above, please write “see attached” in the space
and attach an additional page with the full list of names. ) Jury Trial: W Yes 1 No

v. (check one)
ELIE ORRIN, 2th Krowtny Black, card

all Yarra Wels e469 and]

Sib ee spas [eed HO

 

Ss

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an

additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.2 Page 2 of 48

MIED (Rev. 03/1 4) Prisoner Civil Rights Complaint
I. PREVIOUS LAWSUITS

Have you filed any other lawsuits in state or federal court relating to your
imprisonment?

Wes O No

Af “Yes,” complete the following section. If “No,” proceed to Part Il.

Please list all prior civil actions or appeals that you have filed in federal court
while you have been incarcerated.

Docket or Case Number: bate Man 2o -~CU- Wb ZO
meee FASTERW LTS. TKI, Southern Liviven

Parties (Caption or Name of Case):

SIEVE SLoMtUKL, 4 alu,
nomi Debacdives/IALicers

 

 

 

 

 

 

 

 

re
Docket or Case Number: / LY
4, EL

Name of Court: 4 /
: . -
Parties (Caption or Name of Case): / Wa y f- /
fo f
Zé L f

La f
Disposition: / / é

 

~
NY
N

 

 

 

 

_Docket or Case Number: -

ff
Name of Court: // / A
/I/ fA

 

 

Parties (Caption or Name of Case):

 

Disposition:

 

 

 

Any additional civil actions should be listed on a separate sheet of 8/2" x11"
paper and securely attached to the back of this complaint.

 
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.3 Rage 3 of 48

i
|
|

~

MIED (Rev. 03/11) Prisoner Civil Rights Complaint

a

ll. STATEMENT OF FACTS

State here, as briefly as possible, the facts of your case. Describe how each defendant
is involved. Include the names of other people, dates and places involved in the
incident. Do not give any legal arguments or cite any cases or statutes.

Laing Balte?s Hales Hat Ihe , ee. SAY WE [FtuonrK Gf

0

did Ae +grtara] ee Bs. 17

tipam Ver ff ‘kK

Pat (Catt, tet LA
GIVES] Tha

They

 

 

lll. STATEMENT OF CLAIMS |

State what rights under the Constitution, laws, or treaties of the United States
have been violated, and be specific. Set forth each claim in a separate paragraph. If
you intend to allege several related claims, number and set forth each claim on a
separate 814" x 11" sheet of paper and securely attach the papers to the back of this
ome

 

Ma p. , D f Le, On bP
An Yo’ mon acd “UAC fAna 6 Hof Lh Va Pr} Wt Ove, Zo Ht oO TE
Writ. Qrouts Peli laion tt. Lb Ye ond di Ola FACS. foc aff of Yao
helove maentdsned 13, the Haim truly made ‘ot Pla ttt [eV LY28
of a Of! LY 3 i

{OV o behyawinlS oO IV ene

 

 

 

ALY¥VOL] nd Fa ef ACH
, “Sutin £o 3 0+2« The. 772 mae S
£445 | net trae in whith brooks. ic? GIhe fatenar? © Cle le Cf torr
‘QO th INP 14 of, ive. (ants CE atria Gin th. afk Yong
by 2 Loree Chains, G52 pettachatotyAe)
IV. RELIEF

State briefly and exactly what you want the Court to do for you.

LlaintiCE Bay Lopes. ask that Sis (out make ql fitding that,
ELIE Horr Sony etal, Jarle Riddles e+-aly Brian Thompsons et all and

 
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.4 Page 4 of 48

MIED (Rev. 03/11 ) Prisoner Civil Rights Complaint

 

 

( ’ ff
EDBL: =A v 4 eZ OSCTKZ “] 2, & oO Aca C2 La
A Thi l Pf é

 

   

d 2 j e BLK Lz O) A# CLLRS

A i 4 ee K at SME. 032 “tL . Q AML, Se g Pere |
ITA Ks 00 F 4 tbat evu- this wry de ens S45 ¢- ane LoursA
YAY uy ofre united $¢ares ont tethrane| R‘gn¢S Violations doés sic fleas
Fate funk £4 tris Situation

I declare (or certify, verify, or state) under penalty of perjury that the
foregoing is true and correct.

Executed (signed) on Yle/ abac (date).

Dt. Baia
J

Signature of Plaintiff

 
. . Case 2:20-cv-127 Hath, ECF No.1 filed 10 6/20 PagelD.5 Page 5 of 48
ae aL, ment J].

A. biona ( faut 5 Ser forth
J-2 (96:
 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.6 Page 6 of 48

2. Elie Morrison, et al., acted in concert to entrap Plaintiff
Baytops prior to his trial by making false statements in Alpena

local News and on web cite of the Thunder Bay News Network o£ the
local Apena County.(See as an offer of proof Exhibit 1. attached as
Attachement 1.) of false statements published prior to BaYtops trial.

3. Further claims are that Juile Riddle, et al., of The Archive
of MI Headlines, the Alpena news along with Brian Thompson, et al.,
acted in concert to secure D@fendant Baytops unlawful being sentenced
I state which false statements created and cured the Alpena community
decision while all white men and women of the jury selection was all
members of the Alpena community area.(See The Alpena News copied web
cite published-publication of false statements used to entrap Baytops,
listing false crimes commited against his actions, as an offer of
proof in Attachment 2., Exhibit 2.).

4, Brian Thompson, et al., all acted in concert to publish fake
news, and all their sponsers involved and those Hunt-Team members who
made fake statement to induce a finding of guilt in a Court of Alpena
County; By the aforesaid actions of all before mentioned listed defen-
dant's of the Thunder Bay News, The Aplena News, and the Headlines of
Mr. Thomgson in the Archive Of MI Headlines News which had photo's of
his person displayed in them to create hate-violence and a unjust trial.

5. All@ Not one left out statements above have slandered and libeled
each and every part of Baytops Court processes with false statements in
within the State of Michigan. In that Baytops has been ridiculed and
endeavored to be placed in dispute and he has been embarrassed. As now
being a Plaintiff Baytops states, Brian Thompson, et al., should not
have been allowed to publish his photo in news articles with untrue
statements in concert with all other News publishing companies involved
listed above. All their actions done of their publishing news companies
was creat®@ scenes contained in its said documentations were intentionally
biased and unfair and intended to portray him as crule, selfish and
unfeeling.... Only due to their words used having no personal application
to him but their using them untyve publications to clearly be defamatory
of his person before his trial was to begain in ABpena County. See
Attachement 3., Exhibits $3., as an offer of proof).
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.7 Page 7 of 48
6. Plaintiff in concluding these claims state that none of the

‘listed parties named in this civil action filed should have Listed
his photo's next to fake published statements that was not tyfue.
Baytops as the Plaintiff in this matter state now that he have
recieved more than a few piceses of hate mail/whole time he been
back locked up in prison. That he was locked up in Alpena County
2019 to July 30, 2019 and had recieved 2 pieces

of hate mail and since he been in Michigan Department of Corrections

jail from March 5,

he has recieved more hate mail. The people he believe is from ol
Alpena County or around that area.
Dated: 16/65 [3626 '

2020 Sincerely Submitted by,

Is) Mtb, Dux
Milton J. Pay boR ss: 637359

Go ae bores Cotton Corr. Fac. (JCF
3510 North Elm Road
Jackson, Michigan 49201

PROOF OF SERVICE

I Milton J. Baytops, swear under penalty of perjury and (28 U.S.C. §
1746) that the follow statements are true and I mailed by first class mail

an orginal copy of this civil
District Court of Michigan as

Mailbox rule by placing it in
form we both signed so mailed
institution,

action 1983 to be filed in the Eastern
mailed from within an institution with a
my unit arus hand with expedited legal mail.

will be placed in out going mail from (JCF)

NOTARY: /S/ Maga sh ik Petitioner #s/ VV lis, D Brgy. :

Subscribed ana. orn to before me a Notary Public,

on this 5th

Executed:

, Gay of October 2020

MARY LOU KALAT yi
MARY LOU KALAT "OT. DUBLIC, STATE OF MI a4
NOTARY PUBLIC, STATE OF MI : OF SHIAWASSEE

COUNTY OF SHIAWASSEE
MY COMMISSION EXPIRES Sep 18, 2025

JN EXPIRES Sep 18, 2025
“WNTY OF

ACTING IN COUNTY OF ——
Thekey
. Case 2:20-c 2 D-EAS ECF No. 1 file +], PagelD.8 Page 8 of 48
A+ Fach Lh men+ I

 

EXhibye |. G5 an Offer of proof
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.9 Page 9 of 48 ;

 

(http://www.wbkb11.com/)

(http://www.wbkb11.com/)

About Us Community
Contact UsEEOEmploymentProgram GuideStaff |Community CalendarContests Current Running Contests Q
News Advertising
ArtsCrimeFeaturedHealthHolidaysLocalSchoolSenior Living V
Local Programming Sports Video
Insights Into Northeast MichiganKnowledge BowlTalk of The Town Live StreamWeekly Segments
Weather
Weather ArticlesWednesday Weather Wonder
Crime (http://www.wbkb11.com/category/crime) _ Local (http://www.wbkb11.com/category/local) Latest News
News (http://www.wbkb1 1.com/category/news-stories) < >

(http://www.wbkb11.com/cold-front-

Three heroin overdoses in mid- nove in thureday)
February lead to three arrests

© lyear ago Staff (http://www.wbkb11.com/author/station-staff)

Weather (http://www.wbkb11.com/categor

230

SHARES

 
 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.10 Page 10 of 48

ADVERTISEMENT

SPONSORED BY NORDICTRACK

Commercial X22i Incline Treadmill Series

Move off your incline treadmill and participate in high-powered cross-training workouts designed to tone and move
your entire body. Comes with iFit for incline Treadmill Series! Treadmills for sale...

 

 

 

 

The Huron Undercover Narcotics Team (HUNT) launched an investigation into the origin of the
substance involved after becoming aware of three overdoses.

Investigators said the overdoses happened between February 15 and February 17.

During the investigation, it was determined that there was a single residence that was the

source of the substance, and ultimately, the persons responsible for the distribution of the
substances were identified.

On March 4, Aaron Bissonette, 21 of Alpena, was arrested for delivery of suboxone, conspiracy
to deliver heroin and maintaining a drug house.

According to investigators, Bissonette was renting an apartment in the 1000 block of West
Washington.

HUNT detectives executed a search warrant for Bissonette's residence and called in the
Michigan State Police Emergency Services Team due to the high-risk nature of the mission
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.11 Page 11 of 48

Detectives said a field test of the substances seized from the residence indicated the possible
presence of heroin and fentanyl.

Fentanyl is a synthetic opioid that is considerably more powerful than heroin, and often causes
overdoses. Any substance laced with fentanyl is commonly referred to as “fire” as a marketing
concept for street level users, and this term generally implies that the substance can cause
death.

Milton Baytops, 33 of Flint, and Chasity Wolff , 28 of Lansing, were also arrested in connection
to the investigation.

Baytops, who records indicate is on parole with the Michigan Department of Corrections
Detroit Office, was charged with two counts of delivery of heroin and conspiracy to deliver
heroin.

Wolff was charged with conspiracy to deliver heroin.

HUNT wants to remind everyone that when someone overdoses, help should be sought
immediately. Overdoses are too often not reported to emergency responders in a timely
manner. Opioid overdoses place victims in respiratory distress which can cause brain damage
and/or death within six to eight minutes. The administration of Narcan/naloxone can abate the
effects of opioids and negate the overdose, but it needs to be administered as soon as
possible.

AOVERTISEMENT
 

 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.12 Page 12 of 48

They arrested 28-year-old Chasity Wolff of Lansing and 33-year-old
Milton Baytops of Flint. Wolff was charged with conspiracy to deliver
heroin. Baytops was charged with two counts of delivery of heroin and
conspiracy to deliver heroin. The Flint man was on parole with the
Michigan Department of Correction’s Detroit Office.

All three were arraigned on Monday. A field substance test of the seized
substances from the residence indicated the possible presence of
Fentanyl.

H.U.N.T. was assisted by Michigan State Police Emergency Services Team,
Michigan State Police’s K9 Unit, Michigan State Police Alpena Post, and
the Alpena City Fire Department. Citizens are encouraged to contact
H.U.N.T. with tips regarding drug dealing at 1-800-573-DRUG.

   

Three Arrested in Heroin Bust

i

Rt oa) see

Tags: fentanyl (http://www.wbkb11.com/tag/fentanyl), H.U.N.T. Team
(http://www.wbkb11.com/tag/h-u-n-t-team), heroin (http://www.wbkb11.com/tag/heroin),
hunt (http://www.wbkb11.com/tag/hunt), Huron Undercover Narcotics Team
(http://www.wbkb11.com/tag/huron-undercover-narcotics-team), michigan state police
(http://www.wbkb11.com/tag/michigan-state-police), Michigan State Police Alpena Post
(http://www.wbkb11.com/tag/michigan-state-police-alpena-post), Michigan State Police
Emergency Team (http://www.wbkbil.com/tag/michigan-state-police-emergency-team),
Michigan State Police K9 Unit (http://www.wbkb11.com/tag/michigan-state-police-k9-unit)

PrevidiseO Next

SHARES

 
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.13 Page 13 of 48

 

Cold front and gusty winds move
(http://www.wbkb1 1.com/cold-f

winds-move-in-thursday)
© 14hours ago Elie Morrison

(http://www.wbkb11.com/author/emorriso1

Archives

 

Select Month Vv

Categories

 

Select Category Vv

 

(Photo Courtesy/Michigan State Police) H.U.N.T. arrested three people in relations to three heroin
overdoses in mid-February.

Alpena, Mich. — Three overdoses in three days launched an investigation
by the Huron Undercover Narcotics Team which resulted in three arrests.

Between February 15th and February 17th, three people overdosed in the
city. Enough information was gathered to single out one residence and
the people responsible. Authorities arrested 21-year-old Aaron Bissonette
of Alpena on March 4. Bissonette was charged with delivery of suboxone,
conspiracy to deliver heroin and maintaining a drug house.

The investigation led to an apartment that Bissonette was renting.
According to investigators, Bissonette had been letting a number of
associates stay with her. H.U.N.T conducted a search warrant at an
apartment in the 1000 block of W. Washington Ave on the evening of

Marc230

SHARES
       

 

. Case 2:20- +; AD-EA ECE No. + file 106/20 PagelD.14 Page 14 of 48
. ae
ACWment

 

EXbibdt 2., as an offer of Froof
 

9/3/2020 Flint man gets 5-20 in drug trafficking case | News, Sports, Jobs - The Alpena News

‘THE ALPENA NEWS

<B

 

op

Flint man gets 5-20 in drug trafficking
case

 

ALPENA — A Flint man who brought narcotics to Alpena and used area women to deliver them was
found guilty Tuesday and sentenced to five to 20 years in state prison.

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.15 Page 15 of-48

 

https:/Awww.thealpenanews.com/news/local-news/201 9/07 /flint-man-gets-5-20-in-drug-trafficking-case/ 15
 

9/3/2020

1

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.16 Page 16 of.48

Flint man gets 5-20 in drug trafficking case | News, Sports, Jobs - The Alpena News
Three admitted heroin addicts and a state prison inmate gave testimony before the 26th Circuit
Court on behalf of the prosecution in this week’s jury trial of Milton Baytops, 33, who was accused of
delivering illegal narcotics in Alpena.

Baytops found local women via social media, then used them to carry the drugs to purchasers to help
him avoid detection, witnesses said. The jury, rejecting the defense’s contention that the witnesses
were lying, found Baytops guilty on two counts of distribution of an illegal narcotic and one charge of
conspiring to deliver narcotics.

According to witness testimony, while he was still downstate, Baytops made contact with Alpena
woman Aaron Bissonette, who he knew to be an addict who sold drugs locally herself. Bissonette
informed Baytops that Alpena was a good place to make sales and invited him to stay at her
Washington Avenue apartment, offering to help him find buyers.

Shortly after Baytops arrived and began selling locally, three overdoses in quick succession caught
the attention of the Huron Undercover Narcotics Team, who zeroed in on Bissonette’s apartment as
the source for all three overdoses.

https:/vww.thealpena news .com/news/local-news/201 9/07 /flint-man-gets-5-20-in-drug-trafficking-case/

2/5
9/3/2020

t

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.17 Page 17 of 48

Flint man gets 5-20 in drug trafficking case | News, Sports, Jobs - The Alpena News
In early March, HUNT officers arrested Bissonette and another woman, who was making a delivery.
Bissonette, initially denying involvement with Baytops, was detained, but the other woman admitted
to delivering the drug and agreed to assist HUNT with a sting operation by purchasing heroin from
Baytops, allegedly for her own use, using HUNT money.

After the woman successfully returned to HUNT detectives with packages of heroin, an early-
morning raid on the apartment by HUNT and the Michigan State Police Emergency Services team
resulted in the arrest of Baytops and his girlfriend, Chastity Wolff, of Lansing.

A subsequent search of the apartment resulted in the discovery of the HUNT money in Baytop’s
wallet, along with his ID. No drugs were located in the apartment.

Bissonette pleaded guilty in June to charges of delivery and maintaining a drug house after being
offered a reduced sentence in exchange for her testimony against Baytops. Baytops rejected an offer
of three years in prison in exchange for a guilty plea, instead deciding to take his chances before a

jury.

Witness Wendy Macleod, one of the women recruited by Baytops and Bissonette as a carrier,
recounted walking to a local gas station to meet buyers carrying a stash of heroin given to her by
Baytops. She explained the language adopted by drug users and buyers on social media to mask their
illegal actions, phrases such as a simple-seeming request for dog food standing in for a proposed
drug deal.

The first time she met Baytops, Macleod testified, she overdosed on the heroin he gave her.
But “the minute I got out of it, I wanted more,” the witness said.

She had heard that the town was “hot,” because of increased activity by HUNT, and advised Baytops
to stay out of sight while the women made his deliveries.

https:/Awww.thealpenanews.com/news/local-news/201 9/07/flint-man-gets-5-20-in-drug-trafficking-case/ 3/5
9/3/2020 Flint man gets 5-20 in drug trafficking case | News, Sports, Jobs - The Alpena News
Many addicts prefer the more dangerous drug fentanyl over heroin, Macleod said, because of its
potency and because they have built up a tolerance to heroin. Very little fentanyl can cause a longer
high, but also has the potential to be deadly because users don’t know how much to take, the witness
explained.

x

Heroin sold on the street can be pure, or can contain mixed-in ingredients such as baking soda to
increase the seller’s profit. Fentanol can be mixed in with heroin without the user’s knowledge to
make it offer a “better” high, sometimes causing an overdose.

The string of February overdoses caused by his heroin — which police suspect but have not
confirmed was mixed with fentanyl — was treated casually by Baytops, Macleod testified. Drug users,
she reported, see overdoses as a sign that the product being used is strong and will give them a
“good” high, making it more sought-after.

Witnesses reported that Baytops referred to overdoses, including that of one of the women
distributing drugs for him, as a method of “killing off lightweights.”

The jury of five women and seven men deliberated for about an hour before announcing their
unanimous verdict of guilty on all counts. Because Baytops had been offered a plea deal previously,
he was able to be sentenced immediately. Judge Michael Mack sentenced the defendant to a
minimum of five years in prison, with no credit for time served because Baytops had been on
probation at the time of his arrest.

Baytops indicated intent to appeal the jury’s decision.

In a final statement before sentencing was imposed, Alpena County Prosecutor Ed Black pointed out
Baytops’ three prior felony convictions for dealing narcotics, suggesting that a substantial amount of
prison time was appropriate.

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.18 Page 18 of-48....., -

Kitfps:/Avww.thealpenanews.com/news/local-news/2019/07 /flint-man-gets-5-20-in-drug-trafficking-case/ 415

 

 
9/3/2020 Flint man gets 5-20 in drug trafficking case | News, Sports, Jobs - The Alpena News

they need to stay away,” Black said.

Julie Riddle can be reached at 989-358-5693, jriddle@thealpenanews.com or on Twitter @jriddleX.

 

Newsletter
Today's breaking news and more in your inbox

 

EMAIL ADDRESS

 

I'm interested in (please check all that apply)
O)Daily Newsletter (Breaking News

SUBSCRIBE

 

 

“We think a strong message needs to be sent to those coming up to our community to deliver drugs:

 

 

 

 

 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.19 Page 19o0f48 .

httos:/Awww.thealpenanews.com/news/local-news/201 9/07 /flint-man-gets-5-20-in-drug-trafficking-case/

5/5

 
  

- Case 2:20-Cy12786-GAD-EAS ECF No. 1 filed 10/06/20 PagelD.20 Page 20 of 48

Attachment 3:

  

EXh bit 5S AS an Offer of Proof

 
 

 

 

 

 

 

9/3/2020 Detroit Man given 20 yr Prison Term for Selling Drugs in Alpena — Archive of Mi Headlines
soc - px
~ Discover the 2021 Kia Seltoa
=
Oo
Ai
o Discover the new 2021 Kia Seltos, price of it,
G .
Oo and more with these top searches.
A Auto Today
QO
M
D
G
ou
HOME | NE MICHIGAN | SE MICHIGAN | MIDMICHIBAN | NW MICHIGAN | SW MICHIBAH
Oo
Cl
So
oO
= ARCHIVE OF MI HEADLINES
a
3 GET THE LATEST LOCAL AND MICHIGAN BREAKING NEWS
aq HOME | NE MICHIGAN | SE MICHIGAN | MIDMICHIGAN | NW MICHIGAN | SW MICHIGAN
oO
Zz
Lb LATEST ARTICLES DECEMBER 4, 2019 | GENESEE COUNTY MAN SENTENCED TO 65-100 YRS IN PRISON FOR MURDER OF HOMER TWP WOMAN SEARCH ...
Lu
<
Q
o .
3 Detroit Man given 20 yr Prison Term for Selling
BM
N a
a
3 Drugs in Alpena
. ql POSTED BY: BRIAN THOMPSON AUGUST 2, 2019
o ALPENA, MI — 33-year-old Milton Baytops, of Detroit, was sentenced on Tuesday July 30th,
a 2019, after he was found guilty in 26th Circuit Court for the alleged delivery of illegal
O narcotics in Alpena.
| _ _ https://archive.miheadlines.com/2019/08/02/detroit-man-given-20-yr-prison-term-for-selling-drugs-in-alpena/ 1/4
 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.22 Page 22 of 48

9/3/2020

”

Detroit Man given 20 yr Prison Term for Selling Drugs in Alpena ~ Archive of Mi Headlines

On March 4th, 2019, 21-year-old Aaron Bissonette,
of Alpena, was arrested for the delivery of
suboxone, conspiracy to deliver heroin, and
maintaining a drug house. Arrested with Bissonette
was 28-year-old Chasity Wolff, of Lansing.

The investigation revealed Bissonette was renting
an apartment in the 1000 block of W. Washington
Ave within the City of Alpena. A search warrant was
executed on that apartment during the late evening
hours of March 5th. Inside of the apartment
authorities located previously convicted drug dealer Milton Baytops. He was arrested
following the execution of the search warrant.

 

Milton Baytops, who was on parole with the Michigan Department of Corrections
Detroit Office, was charged with two counts of delivery of heroin and conspiracy to deliver
heroin.

Aaron Bissonette was charged with the delivery of suboxone, conspiracy to deliver heroin, and
maintaining a drug house.

Chasity Wolff was charged with conspiracy to deliver heroin.

A field test of the substances seized indicated the possible presence of heroin that was laced
with Fentanyl. Fentanyl is a synthetic opioid that is considerably more powerful than heroin,
and often causes overdoses. Any substance laced with Fentanyl is commonly referred to as
‘fire’ as a marketing concept for street level users, and the term generally implies that the
substance can cause death.

During the jury trial, witnesses stated that Baytops found women on social media and then
used them to deliver drugs to purchasers to help him avoid detection.

When Milton Baytops was downstate, he made contact with Aaron Bissonette, who he knew to
be an addict and who sold drugs locally herself. Bissonette convinced Baytops that Alpena was
a good place to sell drugs. She invited him to stay at her Washington Avenue apartment and
also offered to help him find buyers.

Baytops accepted the offer. Not long after he arrived in Alpena, he began selling his deadly
mix of narcotics. It would not take long before the Huron Undercover Narcotics Team knew
something had changed in the community when three people overdosed in very quick

. _ http8://archive.miheadlines.com/2019/08/02/detroit-man-given-20-yr-prison-term-for-selling-drugs-in-alpena/

Simple Trick To Eliminate Dust

How this grandma turned her Gusty hous
into a fresh air paradise without lifting a
finger

TRENDING ARTICLES

 

2/4
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.23 Page 23 of 48

9/3/2020

.

Detroit Man given 20 yr Prison Term for Selling Drugs in Alpena — Archive of Ml Headlines

succession. Fortunately all three individuals made full recoveries. There were no known
deaths from the narcotics that Baytops was selling.

The investigation by HUNT led them to Aaron Bissonette. After her arrest, Bissonette initially
refused to cooperate. The woman who was arrested at the same time as she was immediately
began cooperating.

According to Julie Riddle with the Alpena News, Wendy Macleod, a witness for the
prosecution, testified during the trial that she overdosed on the Heroin that Milton Baytops
gave her. Her overdose took a back seat to her addiction. She testified that it did not matter.
All she knew was that she wanted more of the drugs.

Macleod advised Baytops to stay out of sight while the women made deliveries of the illegal
drugs for him. Macleod was aware that members from the HUNT team were involved in an
aggressive investigation but was not certain if the investigation was pointing in Baytops
direction.

The jury of five women and seven men listened intently as Wendy Macleod testified about the
way that Milton Baytops viewed the overdoses that he was responsible for. Baytops referred to
those overdoses as a means of “killing off the lightweights.”

Alpena is not an overly affluent area. Many of those who reside in and near Alpena do not
make a great deal of money and are not used to having someone like Milton Baytops among
them. The residents honestly care for one another. It was very evident that Milton Baytops did
not hold those same values and was a danger to the community.

The jury found Milton Baytops guilty on all counts. The jury found him guilty on two counts
of distribution of an illegal narcotic and one count of conspiring to deliver narcotics.

He was immediately sentenced by Judge Michael Mack to a prison term of five to 20 years. The
defendant was being held in the Alpena County Jail since his arrest in March. Due to the fact
that he was on parole at the time that he was taken into custody on March 6th, he was not
given credit for the time that he served waiting for his trail to begin. He is considered a
habitual offender. He has already indicated that he plans to appeal the verdict of the jury.

Milton Baytops has previous convictions for:

= Controlled Substance-Maintaining a Drug House (Macomb County)
= Controlled Substance-Creation/Del Counterfeit Subs-Narc/Meth (Macomb County)
= Controlled Substance-Delivery/Manf., Nar/Coc <50 Grams (Macomb County)

. . https://archive.miheadlines.com/2019/08/02/detroit-man-given-20-yr-prison-term-for-selling-drugs-in-alpena/

 

 

SPONSORED AD

3/4

 
Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.24 Page 24 of 48

9/3/2020 Detroit Man given 20 yr Prison Term for Selling Drugs in Alpena — Archive of MI Headlines :

« Weapons — Felony Firearms (Wayne County)
= Domestic Violence — 3rd Offense (Kent County)

 

L

< Previous post Next post >

RELATED ARTICLES

  
 

EQUIFAX’
Electric vehicle public Lansing Police asking for 40 StatesOpen
charging stations first in Assistance in Investigation vestigation into Equifax
state where users will pay Security Breach

by kilowatt hour

 

COMLHEADUNES MEDIA, INC.

. = Controlled Substance-Delivery/Manf., Nar/Coc <50 Grams - Attempt (Wayne County)

HUNT was assisted with their investigation by the Michigan State Police Emergency Services
Team, Michigan State Police K9 unit Alpena Post, troopers from the Michigan State Police
Alpena Post and the Alpena City Police Department, and the Alpena Fire Department.

Rare ‘70s Bike We Forgot About
Here are some of the best motorcycles from

Brake For It

Alpena County Sheriff’s
Office Tips on Crime
Prevention

HOME | NE MICHIGAN | SE MICHIGAN | MIDMICHIGAN | NWMICHIGAN | SW MICHIGAN

_.. https://archive.miheadlines.com/2019/08/02/detroit-man-given-20-yr-prison-term-for-selling-drugs-in-alpena/

4/4

 
, - Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.25 Page 25 of 48
Michigan Department of Corrections

Kite Response
| Offender #: 0637359 Offender Name: Baytops, Milton Jerome

 

 

Location: JCF -G. ROBERT COTTON CORRECTIONAL Lock: TB:123:Top:U
jDiscipline: Medical Records |
_ Received Date: 09/11/2020
' Initiated Date: 09/11/2020
Taken By: McDevitt, Joan [JM] MSW
Request Type: Mental Health Question

Request Summary: Reported during last contact that was still having nightmares on the increase in Prazosin.

Plan/Action: Hi Mr. Baytops, your doctor said to give the Prazosin more time to reach maximum effectiveness.
There is still a window of opportunity with this, so continue to be patient. | know you're doing the best
that you can do right now. Take care. Ms. McDevitt LMSW.

Comments:

Generated 09/11/2020 11:23 by McDevitt, Joan [JM] MSW MDOC - JCF Page 1 of 1
Kase 2:20- “SS 12786-GAD-E SET 1 filed 10/06/20 PagelD.26 Page 26.0f48

We oe i ee ai ie ck
a sh SO 0 AM THE A \PeNA NEMA WSF+PER-\n/ 1 H :
SS 2) wv Nove WASH Ap es \WHoets BRIG,
SS «s Jp Fentorall AHH Wir Hl Pati:

ay Te WHiTe PREP IUAW ewe Roy
Nog Our Were BVICHES IN GUL NE
an Jou OLN nie | ONCOL Boy T
eh oF Hor Youe SPA ES

v] J SNACK ASS-SPANE

MAp IE Wire Sou RUM ge MYSELE RUT
1 Chey GONNA BRE LOO ax See iy
NOW | WzI7/ your: WOO OR) hes Hee \) Mare

COED (VOLS NEAL WEGEEPICH

 

 

Hl pone yr they Ww AS te Qi ot ath | ctlee
Loft feonn dg mar | ROOM - / something Hye ord
 

 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.27 Page 27 of 48

ATFEL p4éytt OF KKUTh

 

 

 

 

cn cardi. gasp
of NEC un end 2k LSC S 74 fad the F Mlesfne

 

 

 

Cdbomadks ANUS ewe 4 cy ‘all Ksouslecy: go \ J
Anekeuc aS shabid blew J

 

| (1) “That my CASE bgal Jeanse etal does sal eet act
: sla Us str. 4 pa by Ks EIOU'> Aiki .

 

 

Tees y Ctl ‘eoleon A823 ee

 

 

Oates Witness Reg all lt

 

 

5 Lat the Actous froalad Phos yny Complntt hws. Cased

 

Ne scccrnunlalec _§ fay ty Wcadel tcl th 23ychal al § pepe Aud |
‘de trnal ow, duc ” Exludtanay Chicawshances ( YH Oxtie erutlen.

 

 

 

CO) is Couch dine thir strtimrt of tats rors sbyke
Brad T Atte te 0 Labdoett pbet my bfus heer ns Ay ake
dehesbuns Fond hon. manehixs and fat be itt és £s tye
CAM fIOSE of my hing debamad £ bef, die ty Cys coctenp LAC
Ee me La g wants CLK, fepaticled - Se fiw imatice my ne
2 eawscki af with HLS Fett nhs fe es (hs Cormack tae bud te anseciat
Leche bh a sdlache a Lbiecautd

\

 

 

 

 

iP 4 hho
1OW thi Cate fs of Onlohee 20107 womnesbe

 

 

 

é 6 COUNTY OF INGHAM
x Cate 2 PIRES Mar 12, 2028
ACTING IN COUNTY OPT 2, icc,
< CasCawbc2: 2IGA0WER-ABS-CGERPNGAS fiddbetod sige. OWA 7 dPagelD.28

tld ~

STATE OF MICHIGAN
IN THE MICHIGAN COURT OF APPEALS |

 

THE PEOPLE OF THE STATE OF MICHIGAN, ‘Court of Appeals
No.: 350367
Plaintiff-Appellee,
VS. Alpena County Circuit
Court No.: 19-008977-FH
MILTON JEROME BAYTOPS,

Defendant-A ppellant.

 

ALPENA COUNTY PROSECUTOR
MICHIGAN ATTORNEY GENERAL
Attorneys for the Plaintiff-Appellee

MICHAEL A. FARAONE (P-45332)
Attomey for the Defendant-Appellant

 

BRIEF IN SUPPORT OF APPELLANT’S MOTION TO REMAND

I, Introduction

Appellant offers this brief in support of his motion. Under Remand Issue One, the motion seeks
a remand for the purpose of moving for a new trial or evidentiary hearing on claims of ineffective
assistance. Under Remand Issue Two, the motion would seek certain audio and video recordings.
Under Remand Issue Three, the motion seeks to strike a restitution award for monies police
‘recovered. Under MCR 7.211(A)(3) a supporting brief may be filed to support a motion to remand
but is not required.

Il. Statement of Facts

Melvin Baytops, of Detroit, was inside a home police associated with drug trafficking. Police
found drugs on two local women found leaving the home (Wendy Macleod and Aaron Bissonette)
and, under threat of their own criminal liability, police obtained their cooperation and sent one of

them (Macleod) back to obtain drugs from Baytops {When it was over, police found no drugs, drug ¢

Paraphernalia, or firearm inside the home or on the person of Baytopa, They did find $200 in buy-

 

1

WY 90:V€:9 020Z/S/I VOOW 44 GHAIAOTY

Page 28 of 48
 

+ Cas@420-Q:2I6aD/MELAPP-EEDNDAS fitédlodarzd Pbgeid, Og sGagelD.29 Page 29 of 48

money they had given to Wendy Macleod. Baytops was convicted on two counts of delivery < 50
-gtams of heroin and one count of conspiracy to do the same.’

A. The Trial

The Prosecution’s Police Witnesses

During February of 2019, as overdoses occurred in Alpena, police began to surveil the home
of a woman named Aaron Bissonette and noticed suspicious foot traffic and transactions occurrin g
at a nearby Admiral station (TT I 209). Police arrested Bissonette and Wendy Macleod? as they
left the home, and Macleod agreed to twice, within 30-minutes, return to the home to obtain heroin
from Baytops and she did return with heroin (TT I 210-211, 254; lab report).

The prosecutor’s theory, then, was that Baytops, knowing Macleod just had police contact, and
that Bissonette was still in police custody, remained in the home selling drugs (TT I 128). Other
weaknesses in the case apparent from police testimony include:

¢ After police obtained the heroin, they delayed entering the home because Macleod told

them that Baytops had more drugs on the way to Alpena (TT | 222-223). They instead
watched the hom ¢ for at least another day, observing nothing. During that delay, Macleod

conti living inside the home (TT 1 119-120).

* When the home was searched, police found their buy-money (two $100 bills) on a dresser
in the bedroom Baytops used, inside his wallet (TT 1 225-226). But as just noted, Macleod
remained overnight inside the home before it was raided. Also, she was familiar with the
interior of Baytops’ bedroom, as she described a lockbox in the room where the heroin
and a digital scale were kept (TT I 105).The total amount of cash found inside Baytops’

wallet appears to have been just over $500 (TT 1 248).

 

WV 90:b€:9 0Z0Z/S/1 VOOW Aq GAAIAOSY

'MCL 333.7401 (2)(a)(IV). A maintaining a drug house charge was dismissed at the close of the

? Names are spelled differently throughout the transcript. Appellant uses the most common versions.

2
 

/ - Case &2e-@: 215M GEREBNDAS fédlodweend pdgeld.2/0G22 9 GragelD.30 Page 30 of 48

 

    
  
 

The lead investigator testified that conversations recorded inside the home (never admitted

 

Thenes Glsments

to cximeSe [hes debadant
des not moet mene

spin Sa cabs a tr __ vvataait,

ime
© -Macleod had hidden drugs in her vaginal cavity in the past and no cavity search was dofie to th F 5 CK °

into evidence) were “muffled at best” because the transmitter was undemeath Macleod’s ®

ae

slothing (TT.1 216-217). He heard no discussion of heroin, only of prescription Suboxone —

used by women in the home and talk of collecting bond money for Bissonette, which could

 

during this investigation aT 113, 134, 230). She could have carried heroin in her vagiria ”

 

and brought it into the home — after all, she knew police were watching the group and she¢
admitted to having drugs hidden in the home (TT I 132).
¢ During the search of the home, no controlled substance or drug paraphernalia weree fouyid
(TT 1234, 252), Nor was a firearm, which the jury was told the police had been concerned?
about 1223).
pbout (TT 1 2239 4

 

 

The Testimony of the Three Local Women:
Wendy Macleod, Makayla Woodham, and Aaron Bissonette

Each witness who claimed to have obtained heroin from Baytops in the days before his arrest
(all Caucasian and all locals), described themselves as recovering addicts. Macleod testified that
she wanted to “stay clean” for her children (TT I 89). Bissonette, who asked Baytops to help her
sell drugs from her home claimed that, within days, she demanded that he leave because she wanted
to “get clean” (TT | 181, 184). Kayla Woodham, a user Bissonette introduced to Baytops, also
described herself as a recovering addict (TT I 145-148).

Macleod claimed that she was high during her purported drug deals with Baytops and that was

her excuse for confusion regarding her recollection of details (TT 1 113 — fines 8 through 16).

WV 90:7£:9 0702/S/1 VWOOW 49 GAAISONU

Woodham also excused her inability to recall details by citing her drug use (TT 1 153 lines 11-17).
Bissonette’s claims in this regard were only implied.

3
* CaseCAan2 12 680-MEZABB-ECHNEAD file@éehwadl PakeibkG/06490 10 HagelD.31 Page 31 of 48

The home in question, where Bissonette lived, is located near an Admiral gas station which she
and her friends used as a convenient place to conduct drug transactions before they had any contact
with Baytops (TT 1 91; Image).

The women had not met Baytops
before these events (TT I 92-93,
162, 172). Bissonette met him on
Facebook and she suggested that he
help her sell drugs from her home

where. she and Woodham would

 

introduce him to local drug users (TT 1 175, 179).

Bissonette testified that Baytops traveled to Alpena, as planned, and that he and his girlfriend
(Cassidy Wolff) used a first-floor bedroom which shared a bathroom with her own (TT I 177, 190).
Bissonette claimed that Baytops gave her heroin to sell and that from the beginning she told him
police were watching her (TT 1 181-182). She deceived Baytops by ingesting, not selling, the drugs
he gave her (TT I 176). The total number of days Baytops was in the apartment appears to be less
than seven (TT 1 192-193).

Macleod also claimed to have warned Baytops about police, telling him to not go outside or he
would be arrested, even as she continued (she claimed) to obtain drugs from him in the two days
before her arrest (TT 1 94-98, 106-108). So, the women were aware of their problems with local
police before meeting Baytops. Macleod described helping Baytops sell drugs (TT I 101-102). She
too hid drugs in the home (TT I 132).

Macleod’s involvement in drug-selling predated her meeting Baytops. Macleod testified that

her son learned of her prior drug charges on the Internet, and that she soon thereafter began

WY 90°7£:9 0Z0Z/S/l VOOW 44 GHAISOFY

working as a police informant (TT I 89). As discussed below, how that fits chronologically with

the contact with Baytops was not made clear.
*CaseG@pav2i23CMALZARD-ECHIAGCAD file@d6/bi20l pkyetbba/Ob4gh11 GtagelD.32 Page 32 of 48

'

In any event, in trouble with police, Macleod agreed to twice meet Baytops within a 30-minute
‘period in order to obtain drugs while wearing a recording device (TT 1 115, 137,211). Police gave
her papers to make it appear that her arrest was on a child support matter, to put Baytops at ease
(TT 1 109-111). Then Macleod told police that Baytops had more drugs on their way to Alpena,
the police chose to delay arresting Baytops and, during that delay, Macleod continued living under
the same roof as Baytops (TT 1 121).

All three women cooperated with authorities after their own criminal liability became apparent.
Bissonette testified that, before she was arrested, Baytops called and told her the police where
coming (TT 1 185). She already had an outstanding warrant (TT I 187). She was charged with drug
felonies and faced a maximum penalty of 20-years, but in exchange for her testimony received 90-
days in jail (TT I 191). Woodham faced charges in an unrelated matter and denied receiving
consideration for her testimony (TT I 161-162).

, An aspect of the trial that troubles the defense is the prosecutor’s focus, through their closing
aaa EEO OCCT “

 

remarks, on the deadliness of heroin and fentanyl and an erroneous inference they allowed the jury

to make, that Baytops’ drugs were involved in a death. Trial counsel never objected and, at one

ema

point, seems to encourage the inference. This is the subject of our first claim of error made under

 

 

 

 

Remand Issue One.

 

The Jail Inmate’s Story

Garrett Joseph Deacons MDOC No. 853357, was serving on a malicious destruction of police
property conviction (TT I 196). His prior convictions include three counts of identity theft, three
counts of NSF checks, insurance fraud, and receiving and concealing stolen property. /d. Deacons
testified that, in March of 2019, he shared a cell with Baytops and three other men in the Alpena

County Jail (TT 1 197). He claimed that Baytops told him that, “He was down in Detroit bringing

NV 90:6£:9 0Z0Z/S/1 VOOW 4q GAATIOAY

the drugs up for three individuals to sell the drugs and that was Chasity Wolf, Aaron Bissonette,

and Wendy Macleod” (TT I 198).
 

 

+ Cash ECP ABSOMIAZABS-ECHNEAD thee M20! Pagel e/OBGe 12 bFage!D.33_ Page 33 of 48

“Deacons denied seeing a police report or otherwise knowing the three women (TT 1198-200).
He claimed that Baytops told him that he was going to beat the charges because the audio recording

was muffled (TT,1 201). He brought this information to authorities only after he received a ticket

reap

--for using meth inside the jail (TT I 199, 202). In cross, Deacons (Caucasian) denied using a racial

 

slur toward someone in the cell and denied that Baytops (African American) confronted him about
such an incident (TT I 204).
The Defense Case

,_The defense moved for directed verdicts and the prosecution conceded that the lab testing found ;

 

no fentanyl in the heroin (arguing it didn’t matter because Baytops was in possession of heroin),
and conceded that Count IV (maintaining a drug house) was supported by insufficient evidence

(TT 1257-259). The court struck “Fentanyl” from the charging language and dismissed Count IV

(TT I 259-260), Baytops waived his right to testify (TT II 3). The defense briefly recalled the Jéad

 

zdyestigator, Detective Slominski. Trial counsel left the meaning of that testimony unclear in this

 

 

 

Verdict and Sentencing

Baytops was found guilty on all three counts (TT II 45-47). He had no known psychiatric history
or physical handicaps. His substance abuse history involved marijuana, cocaine, and opiates. The
advisory sentencing guidelines were scored at 19-76 months. On all three counts Mr. Baytops was
sentenced to 5 to 20-years in prison as a habitual offender with no jail credit because these cases
run consecutive to a parole violation.

Baytops made a timely request for counsel and the undersigned was appointed. On November
21, 2019, the transcripts were filed. This Court has jurisdiction to remand this matter to the circuit

court under MCR 7.211(C)(1).

  

 

WV 90:P£:9 0Z0Z/S/I VOOW 4q CAAISpau
* Cas 1Z68OMEI2ZABB-ECHNEAS fileLé6fak20. Aapsibia6/O64ge 13 blagelID.34 Page 34 of 48

ee

ARGUMENT

REMAND ISSUE ONE

TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE AT TRIAL IN
FOUR FORMS: (1) FAILING TO OBJECT (OR HIMSELF CONTRIBUTING TO)
IMPROPER TESTIMONY, (2) FAILING TO OBJECT WHEN A FAVORABLE
PRE-TRIAL ORDER WAS VIOLATED, (3) FAILING TO PROPERLY CROSS-
EXAMINE, AND (4) FAILING TO PLACE COHERANT EXCULPATORY
TESTIMONY BEFORE THE JURY. THE ERROR MEETS THE STRICKLAND
STANDARD FOR RELIEF. REMAND FOR THE PURPOSE OF CONDUCTING
A GINTHER HEARING AND A MOTION FOR NEW TRIAL IS WARRANTED.

 

I. The Applicable Standards

A criminal defendant's Sixth Amendment right to counsel encompasses a right to the effective
assistance of counsel? Establishing ineffective assistance requires the defendant to show: (1) that
counsel’s performance was objectively deficient, and (2) that the deficiencies prejudiced the
defendant. Prejudice means, “a reasonable probability that, but for counsel’s unprofessional errors,
the result of the proceeding would have been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.”*

Il. Application of the Standards

A. The Failure to Object to Improper Testimony.

: Trial counsel failed to object when the prosecutor suggested (without an adequate foundation)

that Baytops’ purported drugs were involved in overdoses, and again when he failed to object when

the prosecutor suggested (without any foundation) that Baytops’ purported drugs were involved in

a

 

 

death, ie., “killing off lightweights.”. This testimony violated the general hearsay rule but, even

if it had not, it violated MRE 403. At one point, trial counsel placed the same innuendo before the

 

 

jury that Baytops heroin caused a death. ©:

mone

 

? US Const., Amends V1, XIV; Const. 1963, art 1, § 20; Powell v. Alabama, 287 US 45; 53S Ct
55; 77 L Ed 158 (1932)

* People v. Randolph, 502 Mich 1, 9, 917 NW2d 249 (2018) quoting Strickland v. Washington,
466 US 668, 687; 104 S Ct 2052; 80 LEd2d 674 (1984)

WY 90:¥£:9 0Z02/S/1 VOOW Aq GAAISORY

7
* Caseehec? 1630\MEZABB-EOPNEAS fleCbbikg2d Hadg@ablt/0 se 14 beage|D.35

: Specifically, Macleod told the jury, without objection, that she heard of overdoses occurring in

the area “ri ght around th{e] time”: that the Facebook communication with Baytops began (TT 1 92).
as

 

retin

Fentanyl is added to heroin to increase its efficacy and, “That's what a lot of the addicts preferred,”

Macleod explained, but doing so increased the risk of overdosing (TT 1 99-100). It was revealed
later that the seized heroin tested negative for fentanyl.

occurred inside the home and never clarified that no one was killed:

A

Q: Okay. Did Milton care about the overdoses that had occurred at the house to the
best of your knowledge?

A: I don’t think so, no.

Q: Why do you say that?

A: Because he was still bringing in the same product when — he was planning on
bringing the same stuff knowing that the same things was [sic] going to happen. It
was — I mean, it was — people were demanding that, too. As an addict myself, you
don’t really value your life, 1 don’t think, as much as you should. Because you hear
like someone — like someone OD’ed over that stuff; like well, I want it. It sounds
like it’s really strong which is crazy thinking but that’s how it works.

Q: Were there discussions about that between you and Milton?

A: Yeah. Yep, he did discuss about the OD’s with me. You know, he told me that
the one particular girl looked really rough and everything like that. But that was
about it. He didn’t get in to real, real details but he did mention it [TT 1120-121].

The prosecution asked Macleod whether Baytops cared about the “overdoses,” implying they

Macleod named Olivia McConnell as someone who, “ended up OD’ing and ended up going to

 

jail” (TT 1 140-141).’
Jah CUT 140-14

Ms. Woodham also testified that, “you can OD very easily on fentanyl if you take too much of

 

 

it,” but that can be fine, “because then you're getting good stuff [for tess money]" (TT I 157-158).

Then trial counsel indicated that Baytops said, “he was killing off a couple of light weights” with

his heroin which the witness, Woodham, corrected by testifying that she had heard that phrase, but

not from Baytops himself (TT I 163; Emphasis added).

In re-direct the prosecutor stated, “I never asked you about the killing off the lightweights, but

what was that about?” and Woodham answered that she heard, “something about lightweights and_

then OD’ing” (TT 1 166; Emphasis added). Asked if Baytops “seemed to care” when McKinnon

 

WV 90:b£:9 0Z0Z/S/I VOOW 44 GHAISOTU

Page 35 of 48
of hearsay meeting No apparent exception to the general rule.

“OD’ed,” Woodham answered, “He didn’t sound very sympathetic” (TT I 166). The prosecutor

‘Stated, “Well, when you're killing off lightweights...is it saying that your heroin is strong?” and

Woodham agreed, saying addicts like strong heroin (TT I 167; Emphasis added).

Bissonette also testified that users want strong heroin, that users were overdosing on Baytops’
heroin, and Baytops didn’t seem to care (TT I 189). The lead investigator testified that he wore
gloves when handling the heroin because he was concerned that contact with fentanyl would kill
him (TT 1218). The defense recalled that witness who again referenced the expression “killing off
a couple of lightweights” (TT II 6-7).

In their closing remarks, the prosecution emphasized this testimony:

{Baytops] knew that people were falling out loverdosing]. He didn’t care. He didn’t
care that Aaron Bissonette was pregnant; he was giving her heroin, He didn’t care
that people were falling out because of it because it doesn’t matter to heroin junkies.

They want the stuff strong [TT I! 12-13].

The failure to object to these references to Baytops’ heroin causing “overdoses” is remarkable
_ Ee bean Causing “overdo S remar!

cin n that the overdoses were described as beginning before Baytops had any contact with Alpena.

 

soinenalci
An inadequate foundation for the testimony exists, testimony which entered the record in the form -

 

The failure to Object to - or simply correct — the suggestion that Baytops’ heroin caused death

is yet more remarkable because it entered the record without any foundation. At one point, as

shown above, trial counsel himself put the same innuendo before the jury. It appears in the record
as @ provocative and emotionally inflammatory suggestion - the drug dealer from Detroit killing

vulnerable locals ~ 7 without any factual basis. This testimon violated the ut,

even if it had not, it would have violated MRE 403. The probative value in such testimony, if any,

 

is substantially outweighed by the danger of unfair prejudice,

 

Thisis worthy of an \ evidentiary hearing in which trial counsel can respond, and a decision from

 

 

 

er

the circuit court, on whether anew trial j is warranted,

— a,

9

* CaseGE20a02 12 630\MEZABB-EGHNEASD fie@belgad Hagsible/OPAQO iskagelD.36 Page 36 of 48

WV 90:r£:9 0Z0Z/S/I VOOW Aq GAAISOAY
* CasCAmee212630MAZKBS-EGHNEAD file@behiedl Pakeib¥e/0642016 RagelID.37 Page 37 of 48

B. The Failure to Object to the Violation of a Favorable Pre-Trial Order or
Obtain a Similar and Applicable Ruling as to the Witness Aaron Bissonette.

A potential prosecution witness, Ms. Wolfe, had pled guilty to conspiring to sell drugs with Mr.
Baytops in this matter. Before trial, she absconded, and the prosecution asked to place before the
jury her conviction. The issue was not then, or now, whether the conviction itself was admissible
(it was) but whether the fact of a judicial finding that she conspired to sell drugs with Baytops in
this matter was admissible.

The trial court denied the request finding that it would deny Baytops a fair trial (T. 07/26 Motion
Hrg. at 5). Generally, evidence of the conviction of an accomplice is inadmissible in the trial of a
defendant and its admission may require reversal. People v. Barber, 255 Mich App 288, 297; 659
NW2d 674 (2003); People v. Kincade, 162 Mich App 80, 84-85; 412 NW2d 252 (1987). See also,
“Prejudicial Effect of Prosecuting Attorney’s Argument or Disclosure During Trial That Another
Defendant Has Been Convicted or Has Pleaded Guilty,” American Law Reports, 48 A.L.R.2d 1016
(Originally published in 1956; supplemented).

The prosecutor did not violate said order as to Wolfe but did so as to Bissonette. The jury was
told that the conspiracy Bissonette pled to involved this matter with Baytops (TT I 193). The
prosecutor emphasized this fact during closing, “The only evidence that you have that came from
that stand is from Aaron Bissonette, who herself acknowledges, plead guilty to making an
arrangement to have the defendant bring up heroin.” (TT II 8; Emphasis added). And in rebuttal,
“Talk to me about Aaron Bissonette. Why’s she pleading guilty to this? If she didn’t do it, why
would do it; why would she plead guilty?” (TT II 21).

Even if the pretrial order did not apply, the same legal principles did. Counsel obtained sua
Sponte from the court a favorable ruling. Instead of seeking its application here, counsel failed to
object or take any action regarding the above cited references to the plea-based judicial finding

that Bissonette conspired with Baytops in this matter.

10

WV 90:P£:9 0Z0Z/S/I VOOW Aq CAAISOIY

 
 

 

. CasSemec21630\MEZABB-EGENEAS the@behn2d. AigsivlsyOGRR 17Rage!D.38 Page 38 of 48

a

C. The Failure to Properly Cross-Examine (Impeach) a Prosecution Witness.

Garrett Joseph Deacons, MDOC No. 853357, claimed that Baytops made incriminating remarks
to him inside the county jail about drug dealing in Alpena (TT I 197). In cross, Deacons (who is
Caucasian) denied that Baytops (who is African American) confronted him about using a racial
slur; Deacons denied using any racial slur (TT [ 204). That is where the matter came to rest.

Trial counsel failed to place into the record that Deacons, according to his MDOC OTIS profile,
has a tattoo of a buming cross on his upper right arm. See http://mdocweb.state.mi.us/OTIS2/
otis2profile aspx 2mdocNumber=853357. This evidence could

have been found through a simple internet search or a simple
question posed to the witness. Our Michigan Supreme Court has
recognized that a counsel's failure to impeach a witness with

available information may constitute ineffective assistance of

counsel. See People v. Trakhtenberg, 493 Mich 38, 57-58; 826

 

‘NW2d 136 (2012). [Sample Image]
In the words of a group that studies these matters:

The image of the burning cross was popularized as a terror image by the Ku Klux
Klan since the early 1900s. Cross-burnings (called “cross-lightings” by Ku Klux
Klan groups, to make it seem as if they are not destroying a Christian cross) have
long been used as a traditional symbo! by Klan groups, used both in Klan rituals as
well as in attempts to intimidate and terrorize victims of Klan groups. So widely
associated with racial intimidation has this symbol become that most criminal
cross-burning incidents do not actually have a connection to a Ku Klux Klan group.
The symbol of the burning cross has also transcended the borders of the United
States, as tattoo images of Klansmen standing in front of burning crosses are not
uncommon among European and other white supremacists. [See hitps://www.adl.
org/education/references/hate-symbols/burning-cross)].

While an innocent explanation might exist, and we are not accusing Deacons of being a white

supremacist, the image of a burning cross is one of the most potent of hate symbols. Therefore, a

WV 90:b€:9 0Z0Z/S/1 VOOW 494 GAAISOTU

remand to explore whether the Strickland standards were violated when trial counsel failed to bring

this to the attention of the jury is warranted.
11

 

 
 

" CaséMmecd-AG30\MEC-ABB-EEENEAS fee behiged AdgsinlsVOGRe ighagelD.39 Page 39 of 48

D. The Failure to Put Coherent Testimony Before the J ury.

Trial counsel placed incoherent testimony before the jury that may have been exculpatory.

¢ Maiéleod testified that she began working as an informant before meeting Baytops (TT |
89). Later, she testified that she became an informant after meeti ng Baytops. Trial counsel
ignored the inconsistency, but it seems plausible that Macleod’s role as an informant pret

_ dates her meeting Baytops’ and that Baytops was merely a foil for three people to “work

 

 

off” their own criminal liabilities, Macleod’s references to a recording involving someone
named Cooper is also incoherent and unintelligible (TT I 106, 108).

* Inmate Deacons testified that Baytops said the recording police made was unintelligible,
as a detail he could have only learned through Baytops (TT I 204). Trial counsel argued
this could not be true because he was appointed after the purported conversation. But the
prosecution countered that Baytops had previous attorneys. The meaningful date - when
the defense received the tape — was not established.

© The defense recalled Detective Slominski and put before the jury testimony that appears to
regard a prior inconsistent statement of a prosecution witness but is utterly incoherent (TT
II 5-6).

E. Analysis of all Four Claims of Error

In 2014, the Supreme Court held, “An attorney’s ignorance of a point of law that is fundamental

to his case combined with his failure to perform basic research on that point is a quintessential
example of unreasonable performance under Strickland.”5 Under the Strickland test, a court cannot

insulate the review of counsel’s performance by calling it trial strategy because the relevant issue

 

5 Hinton v, Alabama, 571 US 263,274; 134. SCt 108 1; 188 LEd2d | (2014) (“An attorney’s ignorance
of a point of law that is fundamental to his case combined with his failure to perform basic research
on that point is a quintessential example of unreasonable performance under Strickland.”) Cf.,
People v. Sclafani, 132 Mich App 268, 271-72; 347 NW2d 30 (1984) (counsel's advice regarding
polygraph could not be sound where counsel was ignorant of polygraph procedures)

12

WY 90:b£:9 0Z0Z/S/] VOOW Aq GAAISOFU

 

 
is whether counsel's choices were reasonable:
{S]trategic choices made after less than complete investigation are reasonable
precisely to the extent that reasonable professional judgments support the limitations

on investigation. In other words, counsel has a duty to make reasonable investi gations
or to make a reasonable decision that makes particular investigations unnecessary °

Based on the existing record, a failure to investigate the relevant flaw and facts appears to have
occurred, as well as the failure to impeach and, at times, to make an intelligible (coherent) record.
Counsel’s performance appears to have been objectively deficient in manifold ways, and the first
prong of Strickland is met. On prejudice, there exists a reasonable probability that but for counsel’s
errors the result of the trial would have been different.” The weaknesses in the prosecution’s case,
as described earlier, are apparent,

G. Request for an Evidentiary Hearing

An ineffective assistance claim presents a mixed question of fact and law. We respectfully
request a Ginther hearing. Trial counsel should be given an opportunity to explain how the analysis
in this brief is inadequate. When an evidentiary hearing is necessary to determine facts relevant to
a constitutional claim, such as the Sixth Amendment right to the effective assistance of counsel,
the state’s failure to hold such a hearing can violate Due Process?

H. Conclusion |

These were errors that competent counsel would have avoided and these errors, individually
and cumulatively, impacted the jury verdicts. Accordingly, the defendant is entitled to a remand

for the purpose of an evidentiary hearing and a motion for new trial.

 

* People v. Trakhtenberg, supra., 493 Mich 38, 52 826 NW2d 136 (2012) and Roe v. Flores-
Ortega, 528 US 470, 481; 120 S Ct 1029; 145 LEd2d 985 (2000) (“The relevant question is not
whether counsel’s choices were strategic but whether they were reasonable.”)

” People v. Randolph, 502 Mich 1,9; 917 NW2d 249 (2018) quoting Strickland v. Washington,
466 US 668, 687; 104'S Ct 2052; 80 LEd2d 674 (1984)

® People v. Trakhtenberg, 493 Mich 38, 47; 826 NW2d 136 (2012)

° Nevers v. Killinger, 169 F.3d 352, 373-74 & n. 25 (6th Cir. 1999); Townsend v. Sain, 372 US 293
(1963) (“full and fair” hearing required); Case v, Nebraska, 381 US 336 (1965) (lack of adequate
procedures for hearing federal claims in state court may violate Due Process).

13

- CasCemec?-AGs0.MECABE-GAENGAS th@belia2d silgsinl GOA r9BagelD.40 Page 40 of 48

WY 90°:¢£:9 0202/S/I VOOW 4q CAAISOAY

 
REMAND ISSUE TWO
IF A REMAND IS GRANTED, DEFENDANT WOULD MOVE THE CIRCUIT

COURT FOR A DISCOVERY ORDER REGARDING CERTAIN AUDIO AND
VIDEO RECORDINGS MADE BY POLICE.

Access to certain items, two in number, might be necessary if appellate counsel is to provide
effective assistance under the Sixth Amendment. Also, a new trial might be required if the absence
of a full record prevents the reviewing court from evaluating the regularity of the proceedings.
People v Audison, 126 Mich App 829, 834-835; 338 NW2d 235 (1983). It is also established that
a criminal defendant has a right to a record on appeal. Hardy v. United States, 375 US 277; 84S
Ct 424; 11 LEd 2d 331 (1964).

The Two Items Defendant Wants

é"alidio recording “The testimony at trial was that the recorded conversations of the ,.

   
 

controlled buy arranged by police was “muffled,” and that, “{PJolice didn’t hear anything

out of the ordinary” (TT II 11). The concern of the defense on appeal is that, not only were

the recordings not inculpatory, as the parties agreed, but that a jury might have found thém

exculpatory if they had been allowed to hear them,

 

° “The Body Cameras. At sentencing, near the end, defendant argued that he was assaulted

—rae

by police during his arrest, and that the assault would have been captured on police body

 

en —

cameras (TT II 56-57). While their meaning or relevance to this appeal is not clear at this

———— ene nd

 

point in time, we would request them.

   

14

 

- Cas@PaeceAGsOMELABB-GAENGAS tee behlaod. PugéIDISYO@ Af aobAge!D.41 Page 41 of 48

as

WY 90:¢£:9 0702/S/I VOOW 4q GHAISOTU
 

- Casb-M2Co0-PSIOMELAPP- EOPNSAS frddlodydd Algo MOVER aepae!D.42 Page 42 of 48

 

Ae ing.
. , . REMAND ISSUE THREE
. ; THE JUDGEMENT OF SENTENCE INCLUDES AN AWARD OF $200.00 IN
. RESTITUTION. THIS APPEARS TO BE A MERE CLERICAL ERROR WHICH

CAN BE CORRECTED ON REMAND.

The trial testimony is not ambiguous. Police sent Mcleod into Bissonette’s home with two $100
bills to purchase heroin. She returned to police with heroin. The investi gating officer testified that
the two $100 bills, which they claimed to have photocopied, were later found in Baytops’ wallet.
The defense has explained that Mcleod had time to place said money in the wallet. But that is not
the point under this issue heading. The point is, police got their buy money back.

Yet it appears in the Judgement as warranting $200 in restitution. This appears to be a mere

clerical error that can be corrected on remand.

SUMMARY AND RELIEF REQUESTED
WHEREFORE, for the foregoing reasons, and those set forth in the accompanying remand
motion itself, and accompanying offer of proof, the Defendant-Appellant, Melvin Jerome Baytops,
through appointed appellate counsel, thanks this Court for its attention respectfully asks that the
Court remand this matter to the circuit court.

Respectfully submitted,
MICHAEL A. FARAONE P.C.

/s/ Michael A. Faraone

Michael A. Faraone P.C. (P45332)
Attorney for the Defendant-Appellant
3105 S. Martin Luther King Jr. Blvd. No. 315
Lansing, Michigan 48910
Telephone: (517) 484-5515
e-mail: attorneyfaraone@faraonelegal.com

Dated: January 5, 2020

i5

 

WY 90:P£:9 0Z0Z/S/1 VOOW 44 GAAISONU
 

Cas@n2ec?-A630\MER-ABS-EGONEAS fed bead PdgelnlsyO@aye 22RagelD.43 Page 43 of 48

AFELDAG IT

1, Milton Jerome Baytops. prison #537359 swear under penalty of
per jury und (28 U.S C § 1746) tiat the following is true to the dest of
ity Knowledge and belief

1) That the scatenents mace below ore Ffrow a white man jiortnern
Citizen of the State of Michigan whose signed tnis Afficavit also below
in Wis own Hang writing fur to this stucenent

2) I, Andrew. Kozlowski. inmate 4 7 C§ Nave Deen

Oa an am ae! a a a ee 8 OS ee ee

incurceruied in Michigun Scate prisons, and I ve livea in tie Northern

Michigan area over 20 years

3) Tie foct is that I hove saw and neure alot of ver jury und Kocial
Profiling aguinst people of Color. People with past nisturies of
Cramnal Charges Law énforcanent specially target that s nui fron tne
lie .

4) reople fron nut in lie area wndse visiting tuat s of Color. aici
Mexicuns AFricun Avecicons durker skined pedple chal need to ode
uucressea Consider this as o Declorucion of i, nln OD. __
ploced in prisuner fir Buytups, Filed AFfiauvits Hucarizea sworn to tne
fact tna. if you are of Color and pulice that see you in ii yuu are

guing to be arresteu worussed

  
  

NOTARY: /S <~__ Petitioner (S| [lili Lief...

Suoscribed ang sworn to before me a wotary PuDlic

un inis Se day of Marca 2026

Executed.

MICHELLE PARSONS
NOTARY PUBLIC, STATE OF MI
COUNTY OF INGHAM

Mar 12, 2025
MY COMMISSION EXP!
ACTING IN COUNTY OF wo
Case yi2Qacy- G30. MEPARB-EAPNBAS fC PeM220 HigeiDlWORE 238e4eID.44 Page 44 of 48

ASETNANTT

I. “alton sree Paytags, aris: PSEC sue pointer analty uf
oP jury cue (28 WS C8 ATA) toon the fello-ina is trom to tie mest of
wy Knoeslerae ang oe] pet :

 

Vy Taek tne statements cere Rely. are free whips ren Sortiern
Sa?en OF tT Stare of Meigen whase sianer tris Affrcavic al o velo.
lS Osh sans wtising for ta wits srecsat

Krew Mawote 2 ere FAT RU OL reve noes
Inerreepecac yn “tehigaa Stas ores. one hove Liver ah the Northern
Micapens rect aver L venrs

*) Tne fort ts tray toes saw and scare clor af oer bury are oecial

Profiling ocacinet oeaale af Colne. oraale iim past hastapres of

Sficage) Charge. leer Enforce ent so-cishly tora: tan ne fies te

Py egMe Teor na: orn the Grea whose vispuiaa mg. 0a) Salar sc,

Verde foie foericens  certer seine nena TY ee
; my

wereseac Fonsycar this as a Paclarstia. of ‘& A h

Nate re arisoner Mp Payroas files Sf fypoeice Votecyres eworn tpt"
< ‘Y wd . it ee
Foototae ort yor aes of Solor anr a, Vine ther sae cae pay io yor are

DOU Be arfestor narossec

SOTARY /S/ anne Petit Loner /S/ Milt, Jey.

NESSEL Pers: ne SANT aiof fe re a hatary . Says

on tars oh Coy of “Gren 2100

r :
Xecuter MICHELLE PARSONS
NOTARY PUBLIC, STATE OF MI
COUNTY OF INGHAM
MY COMMISSION EXPIRES Mar 12, 2025

ACTING IN COUNTY OF 4, [savy
 

CasCemtec2A630\MEZABB-EGEENEAS feCbclsn2d sigsiblG/Okge 2aBeagelD.45 Page 45 of 48

et LAFELLIAVLIT.

tL, hilton Terene Bah tyes, Pedsoa tt O37 359 Shear

a id fttalty of priduell Spat tro felling Spree
fe the a of my uaullebye cord, Lalit. Uke Gt GL

_ / /) That tke. Salomon tS meche bole! are. trong ¢ tdte
tan torte Liibieen of the Sete of dagen ELhOSL... Seyi

Ys Ledeen Use below tin héé vin hard wtitira for Lbs
_. te Shatement,

a 2). Dec Chauais Ly Lnmate BUCCITIAS hie
———— —lbeea inlarcerated” a pathigan. State Peskons, Gad! Ere
Ned = Te. Ahan Ahithigen area ver 20
i 2d The Fact 4's Yat LC haue Paul and eat ee
ok ec Susy and Katia [ Moke hing Against payde of
Poles Pape uiite pr Sd ZL torr S 2 of of le

_ ‘ eforimen’ Specialy target thats not Lrom Ho UP

fl oele trom _notk_1'n tho area LiSfing Hats of

_.. Lolory 53 Al MEK Dans ~Ltrilan aerrlaas. “cdarkec Skehay
| PEGS dees reeve the Punishonds corse, Ce

Pees 2 problem Prat need 40 be. abt Consicdlor—
ThS_48 4 Declaration of Ty Sacco Ceacugis ,

— a f to frisoner Mts Lay 19%, o- lef. A east lata
Saber $e te Poot that Ff You ane of- Coler- andl Wite_
phat S00 fou taf. fod are. going 10 be _arreshed “harassed
in 9
_ Noted AG mn Pott mealle Liflle. Dupe
_ ““thitdlel and daten b bee Motel Pillggwesaten” M

Z tabs ____ tema nee
Eyer wheal?

 

xf

 

 

 

 

 

 

 

 

 

 
\ Case 0 20-NE The WATED STE OF MUCHA Page 46 of 48
EASTERN DISTRECT OF MECKL CAL
SOUTHERN PEVESLOV

Octoboy bb -) 29°

oFFice of Clerk of the Court

United States bistrict Court
23) ws Lafayette BLL. Sth Fleer
Petra it, Al ith ; ay. uf 8 C 7 b
| y fOPSy LIT IS |
4 I] ten Oey toro ional Fa
35)0 As Elm Roady
Jacksons Michigan Wr ,
s Milpon Bay topsm b3 7951 on RiqG.
RE es Filed eigaE Under’ 42. Yrdit 8! 123
Milton Baytofsy VoE lie. Morrisony et ale

Dea Sir or Madams

| Entlased Please. £ind as my being He Aleut itf need Comp burt-
Of One OF ging) marked Sudges Copy For bw. Clerk of the Cout
fo Ff (Onis ond direct IE 40 wJhont Hr S 17 arte LIntAnde Also incl ude
1d MY Hovien to proceed in prefer 73 4 fre-5e litigant against
All name! Ae ferduats. EW Con Cl Wa tris Cover leHer Please
Note trad MY Notary Lor my proof KF servile Was cfr. On He
St day of ohn en, Prior-Sert |afer at ter bene (op itch
have Copy 0f CkPedited leag) mail reciept Preek of Service 1s on lass
page. of tached 3 Yiora/ rane Le Ory fe Exhitit of Trnsent

of Case as em otter of prsoe |
+ Sig terel Yours,

/5/ L

Pili lton Bay tofSs #63735]
Ln proper

Dales October—--9 2.00

     

itl ee)

    
70080 Dy Hesag

Aas be? Gey SPOR eT ele
a! Org feo ‘
‘ ~ ‘ é ee

—Lmog IMIG GAAS PAU
pre] yf +o 9/4) +8 371430

prey meg ge WIT ae

* Jed bl? tIf SCP? 2C.
peo Aff Weer “ge.
eng Mire pase) eth FET |

 

-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.47 Page 47 of 48

OV

LGELED AR led SOQ uot Ly’

 
 

Case 2:20-cv-12786-GAD-EAS ECF No.1 filed 10/06/20 PagelD.48 Page 48 of 48
